Citation Nr: 1707948	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  10-33 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for broken nose (claimed as deviated nasal septum).

2.  Entitlement to service connection for right hip osteoarthritis (also claimed as pain in all joints).

3.  Entitlement to service connection for left hip osteoarthritis (also claimed as pain in all joints).

4.  Entitlement to service connection for stress (also claimed as increased stress and insomnia/sleeplessness).

5.  Entitlement to service connection for psychosis or other mental illness for treatment purposes only under 38 U.S.C.A. § 1702.

6.  Entitlement to service connection for a right eye disorder (also claimed as watering eyes).

7.  Entitlement to service connection for temporomandibular joint (TMJ) dysfunction (also claimed as jaw condition and pain in all joints).

8.  Entitlement to service connection for a left leg disorder (also claimed as a burning sensation and nerve problem), to include as secondary to the service-connected lumbar spine disability.

9.  Entitlement to an initial rating in excess of 10 percent for degenerative changes of the lumbar spine prior to November 23, 2015, and in excess of 20 percent from that date.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc.


ATTORNEY FOR THE BOARD

K. Hughes


INTRODUCTION

The Veteran had verified active duty service in the Army from May 1978 to September 1985 and from November 2001 to October 2007.  He had active duty for training (ACDUTRA) service from July 1986 to November 1986 and October 1990 to January 1991.  He had additional service in the Army Reserve concluding in June 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 (notice sent December 2009) rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In a September 2014 decision, the Board denied service connection for a sinus disorder, hole in eardrum, bilateral hearing loss, left arm disorder, neck disorder, gall stones, headaches and a right shin disorder; granted service connection for left hand Dupuytren's contracture and denied increased ratings for allergic rhinitis, gastroesophageal reflux disease (GERD) and left knee strain.  In addition, this Board decision also remanded the matters of service connection for a bilateral hip disorder, bilateral plantar fasciitis, left Achilles tendonitis, a broken nose, stress (including mental illness for the purpose of establishing eligibility for treatment only), bilateral eye disorder, TMJ, left leg disorder, prostate disorder and an initial rating in excess of 10 percent for degenerative changes of the lumbar spine for further development.

A subsequent May 2016 rating decision, in pertinent part, granted service connection for bilateral plantar fasciitis, left Achilles tendonitis, benign prostatic hypertrophy (prostate disorder) and left eye epiphora.  As the rating decision represents a complete grant of his appeal as to these matters, they are no longer on appeal before the Board.  Notably, as the original claim on appeal had been for a bilateral eye disorder and the May 2016 rating decision granted service connection for the left eye only; the claim of service connection for a right eye disorder remains on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  In addition, the May 2016 rating decision assigned an increased staged rating for degenerative changes of the lumbar spine (10 percent prior to November 23, 2015 and 20 percent from that date.)  The Veteran has not expressed satisfaction with this determination.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  Accordingly, the issue as to the matter of an increased rating for a lumbar spine disorder is characterized to reflect that "staged" ratings are assigned, and that both stages are on appeal.

As the matter of service connection for mental illness for treatment purposes only under 38 U.S.C.A. § 1702 was specifically addressed in the November 2009 rating decision, June 2010 statement of the case (SOC) and September 2014 Board remand; it is listed as an issue on appeal as characterized above.  

The matters of service connection for a left leg disorder and increased staged ratings for a lumbar spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's deviated nasal septum is reasonably shown to be related to his service/injury therein.

2.  A chronic right hip disability was not manifested in service or within one year following the Veteran's separation from service; and no diagnosed right hip disability is shown to be related to his service.

3.  A chronic left hip disability was not manifested in service or within one year following the Veteran's separation from service; and no diagnosed left hip disability is shown to be related to his service.

4.  The Veteran's sleep disturbance has been attributed to interruptions secondary to having to use the restroom and having pain issues; it is not shown that he has, or during the pendency of this claim has had, a separate disability manifested by stress and/or insomnia/sleeplessness.

5.  Although the Veteran served in the Persian Gulf War, a psychosis or mental illness did not develop during or within two years of separation from active duty service.

6.  The Veteran is not shown to have/or have had a right eye disability during the pendency of this claim.

7.  The Veteran's TMJ dysfunction is reasonably shown to be related to his service/injury therein.


CONCLUSIONS OF LAW

1.  Service connection for deviated nasal septum is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  Service connection for a right hip disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

3.  Service connection for a left hip disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

4.  Service connection for a disability manifested by stress and/or insomnia/sleeplessness is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

5.  Service connection for psychosis or mental illness for treatment purposes pursuant to the provisions of 38 U.S.C.A. § 1702 have not been met.  38 U.S.C.A. §§ 1702, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

6.  A right eye disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2016).

7.  Service connection for TMJ dysfunction is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

With respect to the service connection claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Relevant to the duty to assist, the medical evidence, including the Veteran's service treatment records (STRs), are incomplete (STRs from his periods of ACDUTRA and Reserve service are available for review).  In a March 2009 memorandum, the RO made a formal finding on the unavailability of treatment records from Martin Army Hospital.  In September 2009, the RO issued a memorandum on the unavailability of the Veteran's STRs from May 1978 to September 1985.  In a subsequent September 2009 memorandum, the RO made a formal finding on the unavailability of the Veteran's treatment records from Kimbrough Army Hospital for the period April 1987 to June 1989.  In October 2009, the RO issued a memorandum on the unavailability of the Veteran's STRs from November 2001 to August 2004.  In each memorandum, the RO found that all procedures to obtain these records have been correctly followed, all efforts to obtain the records have been exhausted, and any further attempts would be futile.  

In cases where a veteran's STRs are unavailable, there is a heightened obligation to explain findings and conclusions and to carefully consider the benefit of the doubt doctrine under 38 U.S.C.A. § 5107(b).  38 U.S.C.A. § 7104(d)(1); see also Cromer v. Nicholson, 455 F.3d 1346, 1351 (Fed. Cir. 2006); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board's analysis of this claim is undertaken with this duty in mind.  Notably, the cited case law does not lower the legal standard for proving a claim of service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the medical evidence pertinent to the claims on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service (to include ACDUTRA).  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  

To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Certain chronic disabilities (such as psychosis and arthritis), may be presumed to have been incurred in service if manifested to a compensable degree within a specified period of time postservice (one year for psychosis and arthritis).  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, a nexus to service may be established by showing continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

The United States Court of Appeals for Veterans Claims (Court) has held the requirement that a current disability be present is satisfied when a claimant has a disability at the time of a claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 19 (2007).  In the absence of proof of a current disability, there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Broken Nose/Deviated Nasal Septum

In his January 2009 VA Form 21-526, Veterans Application for Compensation or Pension (Application), the Veteran claimed that his "breathing/nose" problems are a result of his military service.  [Notably, in pertinent part, service connection has been granted for sinusitis and allergic rhinitis.]

While the Veteran's STRs are incomplete because they were not all available, he claims that his "breathing/nose" problems began in approximately June 1989 and he was treated for such complaints from 1989 to 1990 (during his ACDUTRA service beginning October 1990); as such, the STRs for his first period of service ending in September 1985 would not include pertinent records in support of his claim.  The records in connection with the Veteran's ACDUTRA service include an October 1990 finding that nasal examination showed "septum deviated to L (left)."  In addition, STRs from his second period of service include a March 2005 report of Total Body with Cardiac Scan which shows a finding of "mild nasal septal deviation to the left."  

Although a January 2007 VA examination report notes that examination of the nose showed "no deviated septum;" a November 2015 VA examination report includes a diagnosis of deviated nasal septum (traumatic).  The Veteran reported that his deviated septum, allergic rhinitis and sinusitis conditions "began during the Gulf War."  The examiner opined that the "[a]vailable SMR do not indicate objective evidence of diagnosis or treatment for deviated nasal septum, therefore the veteran's deviated nasal septum is less likely related to military service."  

Based on a review of the evidence, the Board concludes that service connection for broken nose (claimed as deviated nasal septum) is warranted.  STRs show an initial finding of deviated nasal septum in October 1990.  The November 2015 VA examination report includes a current diagnosis of deviated nasal septum (traumatic).  Although the November 2015 VA examiner opined that the Veteran's current deviated nasal septum is less likely related to military service, this opinion is based on an inaccurate factual premise (that STRs are negative for diagnosis or treatment for deviated nasal septum, when in fact, "septum deviated" to the left was noted on examination in October 1990, during the Veteran's ACDUTRA service).  As such, the Board finds this opinion inadequate and lacking in probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based upon an inaccurate factual premise has no probative value).  The Board finds the Veteran's statements as to continuity of deviated nasal septum symptoms since service, are competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); and 38 C.F.R. § 3.159(a)(2).  As such, the requirements for service connection have been met.  

Resolving reasonable doubt in the Veteran's favor (as required, see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board finds that it is at least as likely as not that his deviated nasal septum was incurred in service.  Therefore, service connection for broken nose (claimed as deviated nasal septum) is granted.  38 U.S.C.A. § 5107.  

Hips

In his January 2009 Application, the Veteran claimed that pain in his hips started in 1989 and has persisted since.  While his STRs are incomplete because they were not all available, as he claims that his hip pain began in 1989 (a time during which he had no military service), the STRs for his first period of active duty service ending in 1985 would not include pertinent records in support of his claim.  The available STRs note complaints of joint pain (specifically in the knee and back); however, these records show no complaints, treatment or diagnosis of a disorder of either hip during active duty or ACDUTRA service.  The initial complaint of hip impairment is noted in a May 2008 Report of Medical History, in which the Veteran reported that his hips hurt.  On July 2008 examination, the physician commented "hip - OA (osteoarthritis)."  Notably, there is no X-ray evidence confirming the presence of hip osteoarthritis and Total Body with Cardiac Scan reports in March 2005 and April 2008 note no arthritis/degenerative changes (both reports noted degenerative changes in the spine).  

On November 2015 VA examination, the Veteran reported the date of onset of his hip symptoms as 1995.  He also stated that his condition began in the summer of 1999, when he experienced pain once per month after running, it got worse from 2000-2007 and, by 2008, he was "not able to walk easily in mornings."  Imaging studies of the hips showed no degenerative or traumatic arthritis.  The diagnosis was bilateral hip bursitis.  After review of the claims file, the examiner opined that it is less likely than not (less than 50 percent probability) the Veteran's bilateral hip bursitis is related to military service because the service medical records do not show symptoms, diagnosis or treatment for the left or right hip.  

It is undisputed that the Veteran has a current diagnosis of bilateral hip bursitis, as noted by the November 2015 VA examiner.  However, the record does not show (and the Veteran does not claim) complaints of or treatment for hip symptoms during his periods of active duty or ACDUTRA service.  The Veteran's reports of the onset of his hip complaints have been inconsistent (1989 on his Application and 1995/1999 during the November 2015 VA examination); however, he has not claimed the onset of his hip complaints during a period of active duty or ACDUTRA service.  Records from his second period of active duty and both periods of ACDUTRA (beginning in 1986) are available for review and show that his initial complaint of hip pain was in May 2008 (after separation from military service in October 2007).  As such, a hip disorder during service is not shown.  Moreover, the evidence of record is against a finding that a relationship exists between his current bilateral hip bursitis and his active duty or ACDUTRA service, including his competent assertions of hip pain as early as 1989.  After examination of the Veteran and review of his claims file, the November 2015 VA examiner determined that the service medical records do not show symptoms, diagnosis or treatment for the left or right hip.  

Regarding the notation of hip osteoarthritis in July 2008, within one year of the Veteran's separation from service; review of the record shows that this assessment was not based on X-ray examination.  Moreover, the November 2015 examination report notes that imaging studies showed no degenerative or traumatic arthritis.  As such, there is no evidence of record indicating the presence of arthritis by X-ray in either hip, including during the Veteran's service or within one year following his separation from service.  Accordingly, service connection for arthritis of the hips may not be presumed under the provisions of 38 C.F.R. § 3.309(a).

Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection for right and left hip osteoarthritis (also claimed as pain in all joints) and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.

Stress/Insomnia/Sleeplessness

The Veteran claims service connection for a disability manifested by stress (also claimed as increased stress and insomnia/sleeplessness). 

A review of the Veteran's available STRs shows his complaints of increased stress and trouble sleeping.  These records do not show mental health complaints or treatment. 

A November 2015 VA mental disorders examination report notes that the Veteran did not have and had never been diagnosed with a mental disorder.  It was also noted that he had no history of psychiatric medication treatment.  On examination, the Veteran reported a long history of problems sleeping due to interruptions secondary to having to use the restroom and having pain issues.  He reported no specific social/occupational functioning impairment due to interrupted sleep secondary to pain and, at the end of the interview, stated that he was "still trying to figure out why I'm here meeting with mental health?"  The examiner noted that there is no psychiatric diagnosis because there is no pathology to render a diagnosis.

After a careful review of the evidence, the Board finds that it is not shown (or claimed by the Veteran) that he has, or during the pendency of this claim has had, a disability manifested by stress (and/or insomnia/sleeplessness).  Moreover, he has attributed his complaints of sleep problems to interruptions secondary to having to use the restroom and having pain issues.  [Notably, service connection has been established for benign prostatic hypertrophy and orthopedic disorders, including for the Veteran's back, left knee and feet.]  

To prevail on the issue service connection, there must be medical evidence of a current disability at some point during the pendency of the claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The Veteran does not have a diagnosis of a disability manifested by stress (and/or insomnia/sleeplessness) during the appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Absent a medical diagnosis of a disability, service connection must be denied.  See 38 U.S.C.A. § 5107; Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for stress (also claimed as increased stress and insomnia/sleeplessness) and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.

Eligibility for Medical Treatment Only Under the Provisions of 38 U.S.C.A. § 1702

The provisions of 38 U.S.C.A. § 1702 allow for service connection solely for eligibility for medical treatment for mental illness under certain conditions.  Under 38 U.S.C.A. § 1702(a), any veteran of World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before July 26, 1949, in the case of a veteran of World War II, before February 1, 1957, in the case of a veteran of the Korean conflict, before May 8, 1977, in the case of a Vietnam era veteran, or before the end of the two-year period beginning on the last day of the Persian Gulf War, in the case of a veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service.  Under 38 U.S.C.A. § 1702(b), any veteran of the Persian Gulf War who develops an active mental illness (other than psychosis) shall be deemed to have incurred such disability in the active military, naval or air service if the disability is developed within two years after discharge or release from active service or before the end of the two-year period beginning on the last day of the Persian Gulf War.

VA has defined the term psychosis for purposes of presumptive service connection at 38 C.F.R. § 3.384.  In this regard, under 38 C.F.R. § 3.384, the term "psychosis" is defined so as to include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  However, 38 U.S.C.A. § 1702 does not define "mental illness."  

As discussed above, the Veteran's available STRs show his complaints of increased stress and trouble sleeping; however, these records do not show mental health complaints or treatment.  Similarly, the November 2015 VA mental disorders examination report notes that the Veteran did not have and had never been diagnosed with a mental disorder (and he was "still trying to figure out why [he was] meeting with mental health.")  As such, the evidence does not show (or suggest) that the Veteran had a psychosis or mental illness in service or within two years of his service discharge.  

Accordingly, as a psychosis or mental illness was not shown in service or within the two-year period after the Veteran's discharge from active duty service, the preponderance of the evidence is against the claim for service connection for psychosis or mental illness for treatment purposes pursuant to the provisions of 38 U.S.C.A. § 1702, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Right Eye

The Veteran's STRs show December 2002 complaints of chronic left eye tearing and a diagnosis of epiphora OS (left eye).  (Notably, epiphora is defined as an abnormal overflow of tears down the cheek, mainly due to stricture of the lacrimal passages, DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 641 (31st Ed. 2007)).  These records are silent as to right eye complaints or findings.  

An August 2009 VA examination report essentially shows normal eye examination and no diagnosis pertaining to the eyes.  

On December 2015 VA examination, the diagnosis was epiphora, left eye.  The Veteran reported that his left eye condition began in 2003, after a trip to Baghdad, Iraq.  He had 20/40 or better corrected distance and near visual acuity.  No diagnosis pertaining to the right eye was provided.  

The Board finds that the evidence of record does not support a finding of service connection for a right eye disorder, claimed as watering eyes.  A review of the Veteran's service and post-service treatment records does not show the he was diagnosed with a right eye disorder, including watering right eye.  In the absence of a current diagnosed disability, service connection cannot be granted for such disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Veteran has not submitted any competent medical evidence showing that he has had a right eye disorder, including watery right eye, at any time during this appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

The Board has considered the Veteran's reports of having watering eyes.  However, although he is competent to report observable symptoms (such as watering eyes), as a layperson, he is not competent to establish that he has a diagnosis of right epiphora by his own opinions as diagnosing epiphora (abnormal overflow of tears due to stricture of the lacrimal passages) is beyond the scope of lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  Moreover, review of the record shows that his complaints have been specific to watering of his left eye only (no complaints specific to the right eye are shown.)

Based on the foregoing, the Board finds that service connection for a right eye disorder, claimed as watering eyes, is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

TMJ

In his January 2009 Application, the Veteran claimed that his "jaw pain" started in 1989 and has persisted.  

Initially, the Board notes that the Veteran's STRs are incomplete and the records from his first period of active duty service from May 1978 to September 1985 are unavailable.  Nevertheless, the STRs include a May 2008 Report of Medical History which notes his complaints of painful joints, a June 2008 Report of Medical Examination which notes that his "jaw cracks/pops" on clinical evaluation and includes a finding of TMJ and a July 2008 Examiner's Summary which shows that the Veteran complained of his right lower jaw being sensitive to cold and includes the examiner's comment that, after root canal, the Veteran had pain with cold sensitivity.  Notably, these records are dated within one year of the Veteran's period of ACDUTRA ending in October 2007.  

Post service treatment records from Walter Reed Army Medical Center include findings of TMJ sounds on opening/closing jaw.  

A December 2015 VA examination report includes a diagnosis of TMJ dysfunction syndrome caused by trauma.  The Veteran reported the onset of his symptoms in 1977, when he was at ranger school.  He recalled that he fell and hit his face against a tree, dislocating his jaw.  He also reported that the condition has become worse over time and now causes difficulty chewing.  The examiner opined that it is less likely than not that the Veteran's TMJ was incurred in or caused by service because "there is no cause and effect relationship" between the Veteran's root canal therapy and his TMJ condition.  The Board cannot assign significant probative value to this opinion because it fails to consider the Veteran's competent statements about his injury in service and continuity of symptoms since.

Although the Veteran's STRs are unavailable, he is competent to give evidence about what he has experienced; i.e., that he fell and dislocated his jaw in service and has had symptoms of TMJ since.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Moreover, the Board finds no reason to doubt the credibility of his assertions.  The Board finds nothing in the record that would refute the competency and credibility of the Veteran with respect to his symptoms during and since separation from active duty, particularly in light of treatment records noting TMJ symptoms (right jaw cracks/pops) within one year after separation from his period of ACDUTRA in October 2007.

The Board has considered whether a remand for a more adequate etiology opinion may be appropriate, but finds that reasonable doubt can be resolved in the Veteran's favor to award the benefit sought at this time.  He is competent to report experiencing the onset of TMJ symptoms in service and since service separation (or within a year following separation from service).  Although the Veteran claimed the onset of his jaw pain in 1989; he told the December 2015 VA examiner that his symptoms started in 1977 and explained that they initially subsided but have gotten worse over the years.  

It is not in dispute that the Veteran has TMJ dysfunction syndrome caused by trauma.  One way of establishing a nexus between a current claimed disability and service is by showing that the claimed disability became manifest in service, and has persisted since.  The Veteran has indicated that is the situation in the instant case, and the Board resolves reasonable doubt in his favor to accept his account regarding his TMJ symptoms and history.  His report of falling and dislocating his jaw in service and experiencing symptoms of TMJ since appears reasonably consistent with the circumstances of his service.  There is nothing in the record that clearly and directly contradicts his accounts.  

Resolving reasonable doubt in the Veteran's favor (as required, see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board finds that it is at least as likely as not that his TMJ dysfunction (also claimed as jaw condition and pain in all joints) was incurred in service.  Therefore, service connection for TMJ dysfunction (also claimed as jaw condition and pain in all joints) is granted.  38 U.S.C.A. § 5107.  


ORDER

Service connection for residuals of a broken nose, including a deviated nasal septum, is granted.

Service connection for a right hip disability is denied.

Service connection for a left hip disability is denied.

The appeal seeking service connection for stress (also claimed as increased stress and insomnia/sleeplessness) is denied.

Service connection for psychosis/mental illness for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702 is denied.

Service connection for a right eye disability is denied.

Service connection for TMJ dysfunction is granted.


REMAND

While further delay is regrettable, the Board finds that additional development is required prior to adjudicating the Veteran's claims for an increased staged rating for degenerative changes of the lumbar spine and service connection for a left leg disorder (also claimed as a burning sensation and nerve problem), to include as secondary to the service-connected lumbar spine disability.

The Veteran most recently underwent a VA back (thoracolumbar spine) examinations in November 2015.  With consideration of recent case law, the Board finds that the November 2015 VA examination report is inadequate for rating purposes.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint)).  The November 2015 VA examination report does not present all of the necessary findings.  Accordingly, remand to obtain adequate and updated findings concerning the severity of the back disability on appeal is necessary.

As a result, the Board finds that the Veteran's claim for service connection for a left leg disorder, to include as secondary to the service-connected lumbar spine disability, is inextricably intertwined with his lumbar spine increased rating claim being remanded herein.  Thus, the Board will again defer decision on the matter.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

On remand, complete updated VA and private treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all providers of treatment he has received for his back and leg and to provide authorizations for VA to obtain records of any such private treatment which has not yet been associated with the record on appeal.  After securing the necessary release, take all appropriate action to obtain the identified records.  Updated records of all VA treatment should also be obtained.

2.  Thereafter, arrange for the Veteran to be afforded an examination to determine the nature and severity of his service-connected lumbar spine disability.  Based on a review of the record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should provide responses to the following:

a.  Please conduct range of motion testing of the lumbar spine, specifically noting the motion in degrees on active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

b.  The examiner should provide an opinion as to whether there is any associated neurologic impairment (including left leg radiculopathy)  In responding to this request, the examiner should consider and address the June 2008 Report of Medical Examination, which includes a diagnosis of degenerative disc disease of the lumbar spine with radiculopathy to the left leg, and January 2010 VA examination report, which notes the Veteran's complaints of left leg/butt pain that travels down the leg, as necessary.

Detailed rationale is requested for all opinions provided.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, review the record and readjudicate the claims.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


